DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
This application is subject to a Terminal Disclaimer filed by applicant on 1/21/2022, and as such the Double Patenting rejections are withdrawn as moot.  
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
Claims 10-13 have been amended to correct the previous objections to the claims and as such the objections have been withdrawn.  
Claims 2, 3, 4, 8-13 and 14-18 have been amended to correct the rejections made under 35 U.S.C. 112(b) for antecedent basis issues, and as such the rejections have been withdrawn.  
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
35 U.S.C. 112(f) Response to Arguments: 
Regarding claim 14, applicant argues that the claim does not invoke interpretation under 35 U.S.C. 112(f) for reciting “image processing module” because, applicant argues, the term is preceded by sufficient structure for performing the function in the form of a computer and 
Claim 14 recites “an image processing module implemented within the user device to generate a processed graphical content adapted to a user” in lines 5-6 of the claim.  The term “image processing” is a modifier to the term “module” and not a recitation of any structure. Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution (see MPEP 2181(I)).  Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure." (see MPEP 2181(I), also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003)).  Applicant argues that “the image processing module is part of the user device, which is a computer, and the image processing module is configured to perform the method of claim 1”, and therefore the claim recites sufficient structure.  The language, however, still does not provide sufficient structure without needing to resort to the specification or extrinsic evidence for an adequate understanding of what the generic placeholder term “module” refers to.  All the claim recites is that the module is an image processing module that is within a user device and generates graphical content.  Is the module software or a hardware element?  Is the module a processor or some other circuitry that performs the function?  At most, claim 14 recites a generic placeholder term “module” (see MPEP 2181(I)(A), stating “module for” is a non-structural generic placeholders that may invoke 35 U.S.C. 112(f)), modified by language that relates to the recited function of image processing and the function of performing the image.  The claim merely recites a series of means for performing the steps recited in the method claim 
35 U.S.C. 112(a) and 112(b) Response to Arguments:
Regarding claim 14, applicant argues that sufficient structure for performing the function of the “image processing module” which invokes interpretation under 35 U.S.C. 112(f) is satisfied by the specification because the specification teaches the image processing module is part of the user device (computer) and is configured to perform the disclosed method, rectied in claim 1 (see pages 7-8 of applicant’s correspondence filed 1/20/2022).  Examiner respectfully disagrees.  
Claim 14 merely recites a series of means for performing the steps recited in the method claim incorporated from claim 1, rather than providing the recited structure.  The claim drafting of claim 14 appears to turn the image processing module into a plurality of means, each means 
As for applicant’s argument that the rejections under 35 U.S.C. 112(b) should be withdrawn, the applicant relies on the same arguments as provided above (see 3rd paragraph on page 9 of applicant’s correspondence filed 1/20/2022), and as such, applicant’s arguments are not persuasive for the same reasons as set forth above. 
35 U.S.C. 103 Response to Arguments: 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., user related characteristics, such as age, as part of a gamut extension process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 1 recites:
determining a set of color scaling factors based on different parameters that includes one or more user-related characteristics of a user of said side-gamut display device and said available gamut of the wide-gamut display device;

applying a gamut-mapping to the input image, based on said available gamut of the wide gamut display device, to generate a gamut-mapped image; and

applying the set of color scaling factors to the gamut-mapped image to generate said targeted image, wherein the set of color scaling factors are effective for adjusting a white balance of the gamut mapped image.

Claim 1 does not require use of user-related characteristics as part of part of a gamut extension.  Instead, the claim merely recites that color scaling factors are determined based on different factors that include one or more user-related characteristics and said available gamut of the wide-gamut display device.  As drafted, the limitation only requires the determination based on a set of color scaling factors, where the set is based in some way upon different parameters comprising one or more user related characteristics of a user of said wide gamut display device and said available gamut of the wide gamut display device.  For example, the set of color scaling factors can be based on parameter A that is a parameter based on the available gamut of the wide-gamut display device alone.  The parameters in the system also includes a parameter B in some manner the different parameters.  Song teaches determining a set of color scaling factors based on different parameters based on an available gamut of the wide-gamut display device (see page 2 of Song, Section B, Par. 3, discussing K is the extension scale function returning the extension scale value for the specific color as a function of K(c) – Fig. 2 showing extension in color space; Abstract of Song discusses use of gamut extension algorithm in wide-gamut display).  
Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Oda is further relied upon for teaching the different parameters based user related characteristics of a user of the display device (see Par. 141 of Oda disclosing a color mating function corresponding to the age and visual distance of the user; Paras. 141 and 143 disclosing using age and visual distance for processing color data, adjusting spectral spectrum of display based on the color matching functions).  In other words, Oda teaches color processing of a device utilizing the user’s age to obtain an output color of the display.  The combination of references teaches utilizing the age-related characteristics for processing the input image.  The claim does not provide any specific details as to any required specific processing that must be performed, as applicant appears argue during that process. Both Song and Oda are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, using known electronic interfacing and programming techniques.  The modification results in an improved gamut mapping for a user by accounting for characteristics of the particular user to create an improved image tailored to that particular user’s abilities.  Accordingly, the prior art teaches the limitations of the claim. 

Regarding amended claim 1, applicant further argues that Song modified by Oda and further modified by Canon KK fails to teach “the set of color scaling factors are effective for adjusting a white balance of the gamut-mapped image” (see pages 11-12 of applicant’s correspondence filed 1/20/2022).   Examiner respectfully disagrees. 
In particular, claim 1 recites determining “a set of color scaling factors… applying the set of color scaling factors to the gamut-mapped image to generate said targeted image.”  The claim does not recite any particular processing performed other than the application of the color scaling factors to generate a target image.  In other words, the claim does not specify all performed steps are part of the gamut mapping, but also includes image processing that perform a gamut mapping to a wide-gamut display device, and subsequently applying color scaling factors to the a gamut-mapped image, as in post processing to finalize the image for display, or anywhere in between.   
Canon KK teaches color scaling factors are effective for adjusting a white balance an image (see Paras. 46-47 of Canon KK discusses evaluating color of an image patch match, determining whether a white patch is matched; Par. 48: determine difference between appearance color of white patch at viewing angle of reference viewing distance and current viewing distance, and if color difference exceeds allowable range, output information on color difference ΔE to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The modification of providing the color balancing of Cannon KK with the gamut-image processing of Song modified by Oda are relied upon for teaching the claim.  Song, Oda and Canon KK are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, with the white patch adjustment technique for adjusting display color as provided by Canon KK, using known electronic interfacing and programming techniques.  The modification results in an improved perception of image color based on a user age by accounting for white values in addition to other perceived colors for a more comprehensive and improved adjustment of color correction.  Accordingly, the prior art teaches the limitations of the claim. 

.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image processing module” in claim 14 and incorporated by reference into claims 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 14-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim(s), applicant recites the generic terms image processing module” in claim 14 and incorporated into claims 15-18, which invoke 35 U.S.C. 112(f) and which the specification fails to provide adequate clarification as to the structures which perform the recited functions corresponding to the generic terms recited in the claim(s).  As such, the claim(s) attempts to cover any and all structures or algorithms which perform the recited functions.  As such, the specification does not reasonably convey to one of ordinary skill in the art that the applicant had possession of the claimed invention, failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Further regarding claims 14-18, the claim limitations “image processing module” in claim 14 and incorporated into claims 15-18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, Gang, et al., “A Gamut Extension Algorithm based on RGB Space for Wide-Gamut Displays”, 2011 IEEE 13th International Conference on Communication Technology, 25-28 Sept. 2011) in view of Oda (US 2014/0240341 A1) and Canon KK (JP 2015173891 A).
Regarding claim 1, Song discloses: 
A method for processing an input image having an initial gamut into a targeted image having a targeted gamut which is wider than said initial gamut for display on a wide-gamut display device having an available gamut which is wider than said initial gamut, said input image having color value components of pixels, the method comprising: (Abstract of Song: Gamut extension algorithm which maps from the standard gamut to the device gamut is applied in wide-gamut displays to avoid color distortion and exert display advantage, based on RGB space; Page 1, right col., “A. Hue Preserving Transformations”, 1st paragraph: pixel in scene before gamut mapping, and pixel after gamut mapping, with color vector having red, green and blue pixel values; Fig. 1 further shows two gamut displays, sRGB of standard CRT and Wide gamut display Laser TV)
Receiving said input image; (Page 3 of Song, “C. Images Experiment Result”, right col., paras. 1-2: image simulation, including original image – Fig. 5 (top))
Determining a set of color scaling factors based on different parameters that includes (Page 2 of Song, “B. Gamut Extension Model” section, Par. 3, starting on left col. and ending on right col.: K is the extension scale function returning the extension scale value for a specific color vector c, as a function of K(c) – See Fig. 2 showing extension vector in color space)
Applying a gamut-mapping to the input image, based on said available gamut of the wide-gamut display device, to generate a gamut-mapped image; and (Page 2 of Song, left col., last paragraph to right column, including Fig. 2: gamut extension processed for normalized color vector of Laser TV, using K extension scale function which is saturation ratio of Laser TV gamut boundary and sRGB standard gamut boundary for hue of color vector c, where “The extension scale varies with the hue of color vector c, the large value means higher chroma at the hue for the wide gamut display”)
Applying the set of color scaling factors to the gamut-mapped image to generate said targeted image (Page 3 of Song, “C. Images Experiment Result”, right col., paras. 1-2: image simulation with gamut extension to increase values of image, such that CCI is increased 22.6 – Fig. 5 (Bottom) shows applied results)
Song does not explicitly disclose determining a set of color scaling factors based on different parameters comprising one or more user-related characteristics of a user of said wide-gamut display device.
Oda discloses: 
determining a set of color scaling factors based on different parameters comprising one or more user-related characteristics of a user of said wide-gamut display device and said available gamut of the wide-gamut display device (Par. 141 of Oda: database 1670 for acquiring a color matching function corresponding to the age and the visual distance inputted by the user, configured to output a color matching function corresponding the inputted age, where database 1670 manages color matching functions by storing color matching functions associated with age and visual distance;  
Par. 141 discloses:
CIE170-1:2006 describes a fluctuation in cone spectral sensitivity in a 2-degree visual field by age group. Changes in color matching functions with aging include a change in which sensitivity of visual cells that sense color increases rapidly after birth but gradually declines after reaching a peak that occurs around the age of 20.

Par. 143 discloses spectral control unit 1680 as responsible for processing to reproduce accurate color:
Specifically, based on the age and the visual distance set on the user information inputting unit 1660, a user's color matching function is acquired from the database 1670. The spectral control unit 1680 further adjusts a spectral spectrum of the backlight and a signal gain with respect to the video signal processing unit 1610 based on a difference between the user's color matching function and a standard color matching function.
)
Applying the set of color scaling factors to the gamut-mapped image to generate said targeted image (Par. 150 of Oda: spectral control unit 1680 acquires color matching function corresponding to age and visual distance from database 1670; Par. 151: Step S1703 is an adjustment process of a spectral spectrum of the image display device 1600 based on a deviation between the user's color matching function and the standard color matching function; Figs. 21A-21B and 22A-22B and Par. 153: user’s color matching function 602 shifted toward long wavelength side, and shifting the peak wavelength to deviation between peak wavelengths of color matching functions, e.g. +3nm; Also note Paras. 9 and 13 discussing application to expanding color gamut)
Both Song and Oda are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, using known electronic interfacing and programming techniques.  The modification results in an improved gamut mapping for a user by accounting for characteristics of the particular user to create an improved image tailored to that particular user’s abilities.  
Canon KK discloses:
Wherein said set of color scaling factors are effective for adjusting a white balance of the gamut-mapped image (Paras. 46-47 of Canon KK: visual characteristic measurement control unit 104 determines whether color of print evaluation patch and color of image patch match, where user selects central white patch and if determining whether the appearance color matches the white patch of the print evaluation patch 302; Par. 48: determine difference between appearance color of white patch at viewing angle of reference viewing distance and current viewing distance, and if color difference exceeds allowable range, output information on color difference ΔE to measurement value correction unit 112 and instruct calculation of a correction value for correcting measurement result of the visual characteristic; Par. 49: measurement value correction unit 112 corrects the chromaticity at the reference viewing distance based on the value of color difference ΔE of white patch).
Song, Oda and Canon KK are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, with the adjustment technique for adjusting display color as provided by Canon KK, using known electronic interfacing and programming techniques.  The modification results in an improved perception of image color based on a user age by accounting for white values in addition to other perceived colors for a more comprehensive and improved adjustment of color correction.
Regarding claim 2, Song modified by Oda further discloses: 
Wherein said user-related characteristics comprise at least one age-related characteristics chosen among: an actual age of the user; an age group of the user; properties, preferences or activities indicative of an age of user; and a user-selected setting that corresponds to an effective age of the user (Par. 141 of Oda: database 1670 for acquiring a color matching function corresponding to the age and the visual distance inputted by the user, configured to output a color matching function corresponding the inputted age, where database 1670 manages color matching functions by storing color matching functions associated with age and visual distance)
Both Song and Oda are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, using known electronic interfacing and programming techniques.  The modification results in an improved gamut mapping for a user by accounting for characteristics of the particular user to create an improved image tailored to that particular user’s abilities.
Regarding claim 14, Song discloses: 
User device: (Abstract and Page 4, left col., Par. 1 of Song discusses a user device display) 
a wide gamut display device configured for displaying images (Page 2 of Song, left col., last paragraph to right column, including Fig. 2: gamut extension processed for normalized color vector of Laser TV, using K extension scale function which is saturation ratio of Laser TV gamut boundary and sRGB standard gamut boundary for hue of color vector c, where “The extension scale varies with the hue of color vector c, the large value means higher chroma at the hue for the wide gamut display”)
generate a processed graphical content (Page 2 of Song, left col., last paragraph to right column, including Fig. 2: gamut extension processed for normalized color vector of Laser TV, using K extension scale function which is saturation ratio of Laser TV gamut boundary and sRGB standard gamut boundary for hue of color vector c, where “The extension scale varies with the hue of color vector c, the large value means higher chroma at the hue for the wide gamut display”))
	Oda further discloses: 
A user device comprising: (Abstract and Par. 73 of Oda: image display device)
-a wide gamut display device configured for displaying images; (Paras. 74-75 of Oda: image display device 100 with Liquid Crystal Panel 160 – see Fig. 1 – able to use wide color gamut mode for displaying image)
-a computer program in which various graphical content is to be displayed on the wide-gamut display device, said user device configured to execute said computer program; (Par. 127 of Oda: video signal processing unit [e.g. 110 of Fig. 1 of device 100] includes processor and software; Par. 184: computer of a system reads out and executes computer executable instructions to perform functions)
-an image processing module implemented within the user device to generate a processed graphical content adapted to a user; and (Par. 75 of Oda: processing unit 110; Par. 79: video signal processing unit 110 performs signal processing including gamma correction, color temperature correction, color gamut correction and unevenness correction of RGB signal and outputs signal to liquid crystal panel 160; Par. 184: computer of a system reads out and executes computer executable instructions to perform functions)
Wherein said image processing module is configured to perform the image processing method of claim 1 for generating said processed graphical content for display on said wide-gamut display device: (Par. 184: computer of a system reads out and executes computer executable instructions to perform functions)
Both Song and Oda are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut in a computer architecture as provided by Oda, using known electronic interfacing and programming techniques.  The modification results in an improved gamut mapping for a user by accounting for characteristics of the particular user to create an improved image tailored to that particular user’s abilities, while utilizing common computer components that allows for easier implementation.  
Further regarding claim 14, the user device performs the same method as claim 1, and as such, the claim is further rejected based on the same rationale as claim 1 set forth above and incorporated herein.   
Regarding claim 15, Song modified by Oda further discloses: 
Wherein said computer program comprises an application or “app” executing in a particular computing environment (Par. 184 of Oda: Embodiments of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium) to perform the functions of one or more of the above-described embodiment (s) of the present invention, and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s)) 
(Note alternative rejection for claim set forth below)
Both Song and Oda are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut in a computer architecture as provided by Oda, using known electronic interfacing and programming techniques.  The modification results in an improved gamut mapping for a user by accounting for characteristics of the particular user to create an improved image tailored to that particular user’s abilities, while utilizing common computer components that allows for easier implementation.  

Claims 3-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, Gang, et al., “A Gamut Extension Algorithm based on RGB Space for Wide-Gamut Displays”, 2011 IEEE 13th International Conference on Communication Technology, 25-28 Sept. 2011) in view of Oda (US 2014/0240341 A1) and Canon KK (JP 2015173891 A) in further view of Ren et al. (US 2015/0346987 A1).
Regarding claim 3, the limitations included from claim 2 are rejected based on the same rationale as claim 2 set forth above and incorporated herein.  Further regarding claim 3, Ren discloses: 
Wherein said user-related characteristics are obtained from user details stored on a user-operated device that includes the wide-gamut display device, or from one or more online user accounts associated with the user (Par. 10 of Ren: receiving via a network interface profile information from a server; Par. 52 of Ren: In order to optimize display criteria for a particular user, some implementations may involve creating a user profile and controlling a display, such as a display of a mobile display device, according to the user profile, the display criteria may include brightness, contrast, bit depth, resolution, color gamut, frame rate, power consumption or gamma, and where user profile is either built gradually over some number of days/weeks/months after first use, or received by a display device from another device such as a server; Fig. 6 and Par. 103: networked system including server; Par. 159: cloud 600 includes Internet)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with the additional characteristics of user obtained from a user profile from a server as provided by Ren, using known electronic interfacing and programming techniques.  The modification results in an improved gamut mapping for a user by accounting for characteristics of the particular user to create an improved image tailored to that particular user’s 
Regarding claim 4, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 4, Ren discloses: 
Wherein said user-related characteristics are obtained from a calibration/training phase in which calibration images and a graphical control element are displayed to the user, (Par. 52 of Ren: user profile, used for controlling display, maybe built gradually over days/weeks/months after the first use of the device; Par. 53: using brief vision tests regarding color perception; Paras. 80-81: provide at least one user prompt for a visual performance test is provided, receiving visual performance data, responsive to the at least one user prompt, via the mobile display device 200 and adding the visual performance data to the user profile – see Fig. 2D – where text includes e.g. color perception acuity, and prompting a user to select which of the two images a user prefers by touching area 23 when preferred image is displayed; Paras. 155-156: provide user prompt for user demographic information, including age, and receiving user demographic information via user interface)
and in which an interaction of the user with said graphical control element is used to select an effective age setting, said calibration images being adjusted according to the effective age setting  (Par. 53 of Ren: default display parameter setting information determined according to user’s demographics and used to control display, and further spreading construction of a user profile over a period of time;  Par. 88 of Ren: if the user information indicates a less-than-normal ability to perceive one or more colors, the mobile display device 200 may be capable of selecting and executing an image enhancement application that enhances the corresponding color(s);  Paras. 153-154: default display modes may be changed according to user preferences; Par. 157: because human eye lenses tend to yellow with age and sun exposure, relatively older users may benefit from having relatively more blue in their display, and accordingly, in some implementations, a server may have access to a data structure that includes user age information and corresponding display parameter setting information, such as display color setting information; Par. 163: updating display parameter setting information as additional information becomes available, such as from user profiles; Par. 169: block 810 may involve determining the default display parameter setting information by querying a data structure that includes default display parameter setting information and corresponding user demographic information, such as user age information)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with the additional characteristics of user obtained from a user profile from a server as provided by Ren,
Regarding claim 15, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and incorporated herein.  Further regarding claim 15, Ren discloses: 
Wherein said computer program comprises an application or “app” executing in a particular computing environment (Par. 86 of Ren: image enhancement applications may, for example, be in the form of software applications or "apps" that may be stored in a memory of the mobile display device 200)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with software implementation as provided by Ren, using known electronic interfacing and programming techniques.  The modification merely uses a known technique for implementing software in the form of an application to improve similar devices using software to perform image processing in the same way, namely programming the software as an application running on a computer device.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, Gang, et al., “A Gamut Extension Algorithm based on RGB Space for Wide-Gamut Displays”, 2011 IEEE 13th International Conference on Communication Technology, 25-28 Sept. 2011) in view of Oda (US 2014/0240341 A1), Canon KK (JP 2015173891 A), and Ren et al. (US 2015/0346987 A1) and in further view of Ou-Yang et al. (US 2008/0079746 A1).
Regarding claim 5, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 5, Ren discloses: 
Wherein said user-related characteristics comprise color-blindness of the user and demographic of the user (Par. 53 of Ren: default display parameter setting information may be determined according to known characteristics of a user’s demographic, and brief vision tests regarding color perception; Par. 88: if the user information indicates a less-than-normal ability to perceive one or more colors, the mobile display device 200 may be capable of selecting and executing an image enhancement application that enhances the corresponding color(s); Par. 157: because human eye lenses tend to yellow with age and sun exposure, relatively older users may benefit from having relatively more blue in their display, and accordingly, in some implementations, a server may have access to a data structure that includes user age information and corresponding display parameter setting information, such as display color setting information)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with the additional characteristics of user obtained from a user profile from a server as provided by Ren, using known electronic interfacing and programming techniques.  The modification results in an improved gamut mapping for a user by accounting for characteristics of the particular user to create an improved image tailored to that particular user’s 
Song modified by Oda and Ren does not explicitly disclose use of ethnicity. 
Wherein said user-related characteristics comprise ethnicity of the user (Abstract of Ou-Yang: method for obtaining new color temperature point as applied in a color display device; Par. 4: “different races tend to have different colors preferences; for example, Asians prefer warm colors, whereas Europeans prefer cold colors. Therefore, for users in different countries, some color temperature adjustments may be needed”; Par. 45: “A target isotemperature line 30 is provided on the two dimensional chromaticity diagram 20. With reference to FIG. 7, the target isotemperature line 30 is based upon market requirements; for example, Asians tend to prefer warm colors, while Europeans tend to prefer cold colors; therefore, for users in different countries, some color temperature adjustments may be needed.” Par. 46: “The coordinates (x.sub.wn, y.sub.wn) of a new color temperature point W.sub.n are calculated. With the target isotemperature line 30, a gamut edge T.sub.N with a minimum brightness loss can be found. The new color temperature point W.sub.n is located on the target isotemperature line.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, the adjustment technique for adjusting display color as provided by Canon KK, using additional characteristics of user obtained from a user profile from a server as provided by Ren, with the additional use of ethnicity as provided by Ou-Yang, .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, Gang, et al., “A Gamut Extension Algorithm based on RGB Space for Wide-Gamut Displays”, 2011 IEEE 13th International Conference on Communication Technology, 25-28 Sept. 2011) in view of Oda (US 2014/0240341 A1) and Canon KK (JP 2015173891 A) in view of Choi (US 6,025,823 A).
Regarding claim 6, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 6, Choi discloses: 
Wherein said different parameters comprise a target color temperature corresponding to a target color temperature for processing the input image (Col. 3, lines 49-62 of Choi: when user selects a manual mode of operation, the user selects a color temperature using keypad 12, and keypad 12 generates a color temperature signal corresponding to the selected color temperature, and transmits it to microcomputer 20, and microcomputer 20 generates the R, G and B gain and cutoff signals, according to the selected operation mode, corresponding to the ambient temperature signal or color temperature signal using a color curve control program to read from stored color temperature data; Col. 3, line 53 to Col. 4, line 14: generating RGB gain and cutoff signals corresponding to color temperature signal)
Song, utilizing the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with the technique for further adjusting the color temperature of the display using user input as provided by Choi, using known electronic interfacing and programming techniques.  The modification results in an improved display by incorporating additional user controls over the resulting color display for improved viewing based on user preferences.  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, Gang, et al., “A Gamut Extension Algorithm based on RGB Space for Wide-Gamut Displays”, 2011 IEEE 13th International Conference on Communication Technology, 25-28 Sept. 2011) in view of Oda (US 2014/0240341 A1) and Canon KK (JP 2015173891 A) in view of Lee et al. (US 2019/0158894 A1). 
Regarding claim 10, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 10: 
Wherein said applying a gamut-mapping to the input image comprises: (Par. 312 of Lee: mapping narrow gamut to a wide color gamut for video)
Converting the color value components of the pixels of the input image to a chromaticity coordinate space; (Par. 317 of Lee: RGB signal needs to be converted into a color space that may be represented by a lightness axis and a hue axis, including using color space based on PT, CIELAB, CIELUV, and CIECAM02 – See Fig. 19)
Defining a sacred region within the chromaticity coordinate space; (Fig. 19 and Par. 362 of Lee: invariant area)
Mapping color values of the input image according to a relative location of a set of color value components in a chromaticity space relative to the sacred region (Fig. 20 and Par. 366 of Lee: color information belonging to region A is remapped along a straight line connecting (Cin-,Lin) and (0,Lmin-) which is within invariant area such that color information belonging to region A of original gamut, i.e. within contents’ color gamut – see Fig. 19, is mapped between the invariant area and the boundary of the target gamut – path shown in Fig. 20 as “h20010” and further discussed in Par. 373-376)
Song, Oda and Lee are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with the use of the color conversion using the chroma color values as provided by Lee, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for mapping between gamuts for another, yielding predictable results of using the chroma color space model for determining a change in color. Moreover, the modification results in an improved color gamut modification to reduce deterioration (see e.g. Par. 19 of Lee: In order to balance the lightness information and the 
Regarding claim 11, Song modified by Oda, Cannon KK and Lee further discloses: 
Wherein said mapping color values of the input image having a given set of color value components, comprises: applying a first mapping, if chromaticity coordinates corresponding to the set of color value components of the input image is located within the sacred region; (Par. 291 of Lee: “The remapping (sh13058) may be an operation of mapping any color information in the original gamut to the target gamut using the mapping function and the intersection. The remapping operation may be performed using different mapping functions for the individual regions.”; Fig. 19 and Paras. 351-352: gamut divided into four regions, invariant, A, B and C; Par. 358: the color information remapping method may differ among the four regions; Par. 362: color information belonging to invariant area maintained)
Applying a second mapping, if the chromaticity coordinates corresponding to the given set of color value components is located outside of the sacred region (Par. 363 of Lee: the color information of the original gamut is mapped to the color information of the target gamut. Here, the mapping may be performed according to the mapping functions of the corresponding regions; Fig. 20 and Par. 366: color information belonging to region A is remapped along a straight line connecting (Cin-,Lin) and (0,Lmin-) which is within invariant area such that color information belonging to region A of original gamut, i.e. within contents’ color gamut – see Fig. 19, is mapped between the invariant area and the boundary of the target gamut – path shown in Fig. 20 as “h20010” and further discussed in Par. 373-376)
Song, Oda and Lee are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with the use of the color conversion using the chroma color values as provided by Lee, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for mapping between gamuts for another, yielding predictable results of using the chroma color space model for determining a change in color. Moreover, the modification results in an improved color gamut modification to reduce deterioration (see e.g. Par. 19 of Lee: In order to balance the lightness information and the chroma, regions are divided and the color processing or gamut mapping is performed differently for each divided region. Thereby, the contrast of the original content may be maintained and color distortion causing deterioration of image quality may be prevented.)
Regarding 12, Song modified by Oda, Cannon KK and Lee further discloses: 
Wherein said second mapping is applied based on a first distance between the chromaticity coordinates corresponding to the given set of color value components and an edge of the sacred region, and based on a second distance between the chromaticity coordinates corresponding to the given set of color value components and an outer boundary of a color space defining a spectrum of the wide-gamut display device (Fig. 20 and Par. 366: color information belonging to region A is remapped along a straight line connecting (Cin-,Lin) and (0,Lmin-) which is within invariant area such that color information belonging to region A of original gamut, i.e. within contents’ color gamut – see Fig. 19, is mapped between the invariant area and the boundary of the target gamut – path shown in Fig. 20 as “h20010” and further discussed in Par. 373-376: once straight line h20010 connecting (Cin-,Lin) and (0,Lmin-) is determined, calculate intersections; Par. 378: intersection of h20010 with boundary of target gamut; Par. 379: intersection of h20010 with boundary D1 of invariant area; Par. 381: color coordinates (C-out, Lout) to be mapped is calculated using relationship between color information coordinates (Cin-,Lin) of original gamut and intersections, where (C-out, Lout) is present between the second intersection of display’s gamut boundary and third interaction with invariant area – i.e. within “outer zone” based on path)
Song, Oda and Lee are directed to techniques for mapping between gamuts for improved image display.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with the use of the color conversion using the chroma color values as provided by Lee, using known electronic interfacing and programming techniques.  The modification merely substitutes one known technique for mapping between gamuts for another, yielding predictable results of using the chroma color space model for determining a change in color. Moreover, the modification results in an improved color gamut modification to reduce deterioration (see e.g. Par. 19 of Lee: In order to balance the lightness information and the 
Regarding 13, Song modified by Oda further discloses: 
Wherein said applyingthe gamut-mapping to the input image is carried out on a pixel by pixel basis for the input image, and is repeated for each image pixel (Par. 109 of Oda: convert RGB value of each pixel based on color space of image)

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, Gang, et al., “A Gamut Extension Algorithm based on RGB Space for Wide-Gamut Displays”, 2011 IEEE 13th International Conference on Communication Technology, 25-28 Sept. 2011) in view of Oda (US 2014/0240341 A1) and Canon KK (JP 2015173891 A) and in further view of Bugenhagen (US 2016/0134688 A1). 
Regarding claim 16, the limitations included from claim 15 are rejected based on the same rationale as claim 15 set forth above and incorporated herein.  Further regarding claim 16, Bugenhagen discloses: 
Wherein said various graphical content is received at the user device over a long range computer network (Par. 10 of Bugenhagen: ISP can provide a user interface to allow the customer to select options for content delivery, and based on the customer's input on how content should be obtained, the system might modify routing records to accommodate the customer's preferences, and when the system receives a request from the customer for a set of content, the system might route the request according to those routing records (e.g, to the original content source on the Internet or to an alternative, lower-cost source), the content can then be delivered to the customer from the selected source; Par 27: the user interface might allow the customer to indicate that all content should be obtained from the lower-cost source (when possible) or from the Internet; Fig. 1 and Paras. 38-39: CDN 160 includes content store 170 which stores content that can be delivered to customer, including video files and images)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut in a computer architecture as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK, with use of a distributed content provider as provided by Bugenhagen, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing a greater access to media to a user, rather than merely requiring user to access limited local data (i.e. more diversity in content for improved viewing as more is better when it comes to television and media). 
Regarding claim 17, Song modified by Oda, Cannon KK and Bugenhagen further discloses: 
Said various graphical content having been selected or generated based on information about the user previously sent from the computer program over the long range computer network (Par. 46 of Bugenhagen: user interface displayed on user controlled customer service point device, such as client computer, or web interface, receiving user input; Par. 48: receiving input from a user, the user interface may be the vehicle for the exchange of such input/output, where the user interface allows the user (e.g., the customer) to provide configuration information to control content delivery options; Paras. 50-51: authenticate a user obtaining user id and password, and provide configuration information to the customer service point in order to specify the source from which content should be delivered for that application; Par. 71: receiving at the ISP network device a request from subscriber for a set of content, where request pertaining to content is routed from source at Internet address; Par. 73: the content will be received and routed by the ISP network in conventional fashion (i.e., the content will comprise a plurality of IP packets addressed to the residential gateway, and the ISP network will route those packets conventionally)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut in a computer architecture as provided by Oda, and the adjustment technique for adjusting display color as provided by Canon KK with use of a distributed content provider with user input as provided by Bugenhagen, using known electronic interfacing and programming techniques.  The modification results in an improved system by allowing a greater access to media to a user, rather than merely requiring user to access limited local data (i.e. more diversity in content for improved viewing as more is better when it comes to television and media) while also allowing a user more control over desired content

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (Song, Gang, et al., “A Gamut Extension Algorithm based on RGB Space for Wide-Gamut Displays”, 2011 IEEE 13th International Conference on Communication Technology, 25-28 Sept. 2011) in view of Oda (US 2014/0240341 A1) and Canon KK (JP 2015173891 A) and in further view of Hendricks et al. (US 2002/0112249 A1). 
Regarding claim 18, the limitations included from claim 14 are rejected based on the same rationale as claim 14 set forth above and included herein.  Further regarding claim 18, Hendricks discloses: 
Wherein said computer program is configured for monitoring the various graphical content to detect the user’s interaction with the various graphical content and for transmitting a message indicating the processed graphical content is interacted with by the user (Par. 62 of Hendricks: virtual objects embedded in video; Par. 64: virtual objects interactive in nature, where a viewer can select a virtual object which initiates a process were reception site 30 sends a command to the location designated by the interactive virtual object 38 to initiate some action, e.g. initiating a request for more information about selected virtual object 38) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the technique for gamut extension for displaying an image on wide gamut display as provided by Song, using the technique for accounting for the characteristics of the user for adjusting the image color gamut in a computer architecture as provided by Oda, the adjustment technique for adjusting display color as provided by Canon KK with use of a distributed content provider with user input as provided by Bugenhagen, with the additional technique for allowing user interaction with the provided graphical content as provided by Hendricks, using known electronic interfacing and programming techniques.  The modification results in an improved multimedia system by allowing a user more interactivity for a more engaging and pleasing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616